ODOM, J.
Plaintiff brings this suit under the Workmen’s Compensation Act to recover compensation at $9.90 per week for 400 weeks.
He alleges that while working for the defendant company on the 16th day of May, 1924, he received an injury to his back and other portions of the body which totally disabled him to do work of a reasonable character.
In answer, the defendant admitted that plaintiff received the injury as alleged but denied that he was injured to the extent claimed by him, and alleged that he had partially recovered and in due course will recover to such an extent that he will be able to do manual labor.
The case was tried in the district court and judgment granted in favor of the plaintiff and against the defendant for compensation at $9.90 per week for the period of plaintiff’s disability, not exceeding 400 weeks, and for $36.70 for necessary medical expenses; giving the defendant credit for $346.50 previously paid.
From this judgment the defendant has appealed.
The plaintiff answered the appeal and asked the judgment be affirmed.
The Southern Casualty Company was made a defendant in the case and judgment was asked against it and the Louisiana Central Lumber Company in solido.
The defendant Southern Casualty Company tendered an exception of no cause of action, which exception was sustained and plaintiff’s suit as to it dismissed.
Plaintiff does hot complain of the court’s judgment sustaining the exception of no cause of action.
OPINION.
The testimony makes it perfectly plain that this plaintiff while at work as a laborer in the lumber yard of the defendant company was injured in such a manner as to render him unable to do any work of a reasonable character.
It seems that while lifting a heavy piece of lumber he was struck on his back by another piece of lumber and that he was rendered almost or quite helpless on account thereof.
He says that he is barely able to walk and that he can do no work at all; that he would not be able to stand on his feet *133were it not for a brace which he wears and the use of a stick.
Doctor Hines, who attended plaintiff shortly after his injury, testified that plaintiff is totally disabled, and was asked when the plaintiff will reach the point' where he will be able to do work of a reasonable character, and he said:
“It is my opinion now, I believe within a proper length of time that he will be able to do some work, but as to how much I am unable to say; time is the only thing that is going to determine that at this time.”
Doctor Sanderson was asked in what time plaintiff would be able to do manual labor, and he stated:
“There may come a time when he will be well enough to do manual labor, but if he was my private patient I would advise him not to' do manual labor because I believe his recovery will be quicker and he will get more complete recovery by not doing manual labor even if he gets to the stage where he can do some work.”
Doctor Cassity, who examined the plaintiff, testified that the patient had a severe injury to the sacro iliac joint and that in his opinion it would be at least two years from the time he examined him before he would be able to do manual labor of any kind.
Plaintiff’s own testimony is that he is not able to perform any labor and for that reason moved into the country and went on a small farm so as to enable his wife and children to produce vegetables and something on which to live.
There is not one syllable of testimony in the case which shows or even indicates that the plaintiff was able on the date of the trial to do manual labor of any character. On the contrary, all of the testimony shows that he is totally disabled, with every probability of the injury being permanent.
Under the testimony there was but one judgment which could be. rendered and that was for compensation during his disability, not exceeding 400 weeks'.
It is shown that the plaintiff expended certains sums for medical attention, and while we think he is probably entitled to more than the court awarded him yet the plaintiff has not asked for an amendment of the judgment and we cannot, of course, increase the amount allowed.
For the reasons assigned, it is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed, defendant to pay costs in both courts.